DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution
Pre-appeal brief conference has been held on 4/5/2021 and the prosecution has been reopened.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is a written description problem in regards to the limitation of claim 35, wherein ‘at least temporarily fusion bonding the upper and lower substrates to one another at the distance d3…’, contains subject matter which was not described in the specification.  The specification does not disclose of ‘at least temporarily fusion bonding …at the distance d3’.  It only discloses of fusion bonding process requires a time period t2… and that the bonding process takes place inside the time period of the temperature saturation region d at the given temperature T4 (p.26, paragraph 0087).  

Claims 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are enablement problem since the layers do not contact one another because of the distance d3 is between 1mm to 0mm which has to be spaced between the layers, the layers cannot be ‘at least temporarily fusion bonded’ as claimed.

The Wand’s factors (MPEP 2164.01) have been applied as follows:

The breadth of a claim-The applicants have claimed at least temporarily fusion bonded when there is a space between the substrates is inoperable.
The nature of the invention- The present invention is directed towards method of bonding an upper and lower substrate however, when there is a space d3 between the substrates then it cannot be temporarily fusion bonded.
The state of the prior art-numerous studies with substrates being contacted to each other for fusion bonding but no fusion bonding without touching the layers together is known.
The level of ordinary skilled in the art-The level of ordinary skilled in fusion bonding of untouched substrate art is high.
The level of predictability of the art-at least temporarily fusion bonded when there is a space between the substrate is generally unpredictable.   
The level of direction provided in the specification- The specification does not disclose of ‘at least temporarily fusion bonding …at the distance d3’.  It only discloses of fusion bonding process requires a time period t2… and that the bonding process takes place inside the time period of the temperature saturation region d at the given temperature T4 (p.26, paragraph 0087).  
The presence of working examples-the examples of fusion bonding with spaced apart of substrates is not disclosed.
The amount of experimentation required to make or use the invention in view of the direction provided in the disclosure- The direction provided in the disclosure is sufficient for fusion bonding of substrates when contacted to each other.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over OKITA (US 2009/0127315 A1; as previously cited) in view of HATADA (US 4,876,221; as previously cited), TRAN et al. (US 2014/0252635 A1; as previously cited) and ASAHI et al. (US 2015/0050778 A1; as previously cited).
With respect to claim 35, OKITA discloses a method for bonding an upper substrate to a lower substrate, wherein the method comprising: heating the upper substrate (…bonding head 12 has a mechanism capable of vacuum-sucking a semiconductor chip and the bonding heated has a heater 14 therein; p.2, paragraph 0030; …heat is transferred from the heater 14 through the semiconductor chip 4 to the bumps 5.  Therefore, the bumps 5 can be gradually heated and melted; p.2, paragraph 0031; bringing the upper (semiconductor chip 4, having a plurality of bumps 5 (bumps made of solder); p.2, paragraph 0029) and lower substrates (substrate 2, having plurality of bumps 3 (bumps made of solder) on an upper surface thereof, being mounted on the stage 10; p.2, paragraph 0029) toward each other (figure 1A) such that the heated upper substrate increases a temperature of *the lower substrate as the lower substrate approaches the heated upper substrate (…bonding head 12 has a mechanism capable of vacuum-sucking a semiconductor chip and the bonding heated has a heater 14 therein; p.2, paragraph 0030; …heat is transferred from the heater 14 through the semiconductor chip 4 to the bumps 5.  Therefore, the bumps 5 can be gradually heated and melted; p.2, paragraph 0031; …the temperature of the heater 14 is maintained at approximately the melting point of the material of the bumps by the controller 23 during a process of manufacturing a semiconductor device; p.3, paragraph 0038; …the semiconductor chip 4 is received and held by the bonding head 12.  The bonding head 12 moves toward the stage 10 and is positioned above the stage 10 such that the semiconductor chip 4 and the substrate 2 face each other; p.3, paragraph 0039) (*NOTE that as the semiconductor (upper substrate) being held by the bonding head and heated by the heater therein gets closer to the substrate 2 (lower substrate) with bumps will be heated thus, the temperature of the substrate (the lower substrate) will increase)), the upper and lower substrates being brought toward each other until a distance (d3) is obtained between the upper and lower substrate (…the movement of the bonding head 12 temporarily stops at a position preset in the manufacturing apparatus before the solder bumps of the semiconductor chip 4 and the solder bumps of the substrate 2 come in contact with each other in figure 1A; p.3, paragraph 0039); and at least temporarily bonding the upper and lower substrates to one another at the distance (d3) within a time period t1 that begins when distance (d3) is obtained between the upper and lower substrates**(…the movement of the bonding head 12 temporarily stops at a position preset in the manufacturing apparatus before the solder bumps of the semiconductor chip 4 and the solder bumps of the substrate 2 come in contact with each other in figure 1A; p.3, paragraph 0039; …bonding head 12 descends and stops in step S3 before the bumps 3 and 5 come in contact with each other.  The camera 20 captures an image of the gap between the semiconductor chip 4 and the substrate 2 under the condition that the bonding head 12 is located at the stop position.  The controller 23 measures the GAP distances based on the captured image and calculates the average of the GAP distances; After that, the bonding head 12 further descends based on the average of the GAP distances such that the bumps 3 and 5 come in contact with each other in step S4; p.4, paragraph 0049; …due to the descending movement of the bond head 12, the bumps 5 that are in a molten state come in contact with the bump 3.  The bumps 3 are then melted by the heat transferred from the bumps 5 to the bumps 3 due to the contact of the bumps 5 with the bumps 3.  The temperature of the heater 14 is maintained constant in the states shown in figure 1A and 1B; p.3, paragraph 0044).
(**NOTE that After the bonding head 12 further descends based on the average of the GAP distances, the time elapses for period of time t2 in figure 3 and the stopped gap distance is kept constant for period of time t2 in figure 3).
Although OKITA et al. disclose that the upper substrate (semiconductor chip 4) is heated via heater 14 in upper part, it is silent as to the method comprising heating the lower substrate.
Although OKITA et al. disclose the method comprising at least temporarily bonding the upper and lower substrates to one another, it is silent as to the bonding is fusion bonding.
Also, Although OKITA et al. disclose the method wherein at a constant distance, at least for a time period, the upper and lower substrates are bonded to one another, at least temporarily; step S4 in figure 3, it is silent as to the method wherein the at least temporarily fusion bonding comprising keeping the distance (d3) constant to maintain a constant temperature of the upper substrate for at least the time period t1.
HATADA disclose a method for bonding one of the planes of a lead formed on a film or the like and an electrode formed on the face side of a semiconductor element, by way of metal bumps, wherein the electrode, metal bumps and lead are pressurized between a support for supporting the semiconductor element and a jig placed at the other principal plane side of the lead, and the semiconductor element is heated so that the temperature at the back side of the semiconductor element may be higher than that at the face side of the semiconductor element (abstract); wherein the bonding tool 6 is positioned at the back side of the semiconductor element 1.  That is, the back side of the semiconductor element 1 is placed on the bonding tool 6 for pressurizing and heating.  On the other hand, above the lead 4, a jig 9 having a heatproof glass 10 is disposed at a position confronting the semiconductor element 1 (column 3, lines 1-16; figure 4).
Figure 7 shows a another embodiment, wherein the lead 4 of the film carrier 3 is placed on the jig 63 and the semiconductor element 1 is supported on its back side by the bonding tool 60 for pressurizing and heating.
*The examiner notes here that fig. 4 shows that the jig with heater is located in the lower part to heat the semiconductor.  Also, fig. 7 shows that the jig with heater is located in the upper part to heat the semiconductor. 
TRAN et al. disclose bonding structures and method of forming the same (title); wherein the bond structure is provided comprising package component 200 is bonded to package component 100 through metal-to-metal bonding, for example, which is also referred to as direct bonding.  In alternative embodiments, other bonding mechanisms such as solder bonding can be used.  In the bonding process, elongated bond pads 108 on the surface of package component 100 are in physical contact with, and are bonded to, the elongated bond pads 208 of package component 200 directly, wherein no solder is applied between elongated bond pads 108 and their corresponding elongated bond pads 208.  During the bonding process, package components 100 and 200 may be heated, and a pressure may be applied to press package components 100 and 200 against each other.  With the pressure and the elevated temperature, the surface portion of bond pads 108 and 208 inter-diffuse, so that bonds are formed (p.1, paragraphs 0015-0016; figures 1 and 10); wherein dielectric diffusion barriers 110 and 210 are formed on the top surfaces of package components 100 and 200, respectively and are used to prevent the materials in elongated bond pads 108 and 208 to diffuse to other package component.  Diffusion barriers 110 and 210 may also be bonded to each other, for example, through fusion bonding (p.3, paragraphs 0032; figure 10); wherein metal to metal bonding (also sometimes referred to as direct bonding) is a commonly used bonding method in the packaging of integrated circuits.  In the direct bonding, the bond pads of two wafers or chips are bonded together without solder disposed there between (p.1, paragraph 0001).
ASAHI et al. discloses a method for producing a semiconductor device in which solder joints are made between a semiconductor chip with bumps and a substrate with electrode corresponding to the bumps through a thermosetting adhesive layer (abstract).  For pre-bonding steps as the step B is shown in Figure 2C.  For pre-bonding, a flip-chip bonder is used.  A substrate 5 is disposed on a stage 6 of the bonding device and the semiconductor chip, on which the thermosetting adhesive layer 4 is formed, is conveyed to the upper direction of the substrate using a heat tool 1, whereby, a bump formation surface of the substrate 5 and a surface on the thermosetting adhesive 4 of the semiconductor chip face each other.  The stage 6 may be maintained in advance at a given temperature so that ambient temperature environmental conditions exert no influences and curing of the resin doesn’t proceed.  Next, positioning is performed by detecting the respective alignment marks of the semiconductor chip 3 and the substrate 5 area so that the connection position of solder bumps 8 of the semiconductor chip agrees with that of the electrode pads 9 of the substrate.  The heat tool 1 is provided with a mechanism for heating and pressurizing the semiconductor chip 3 and the semiconductor chip 3 is pressed against the substrate 5 while heating (figure 2d).  At this time, heat transfers to a thermosetting adhesive layer 4 through the semiconductor chip 3.  Accordingly, the temperature of the thermosetting adhesive layer 4 rises to cause an increase in fluidity, and thus bonding the semiconductor chip 3 and the substrate 5 to obtain a pre-bonded laminate (p.5, paragraph 0051).
*The examiner notes here that it is obvious that one would want to control the temperature of the substrate to be uniform in order to prevent premature curing of the adhesive or solder bump a(or the material that is to be fusion bonded, in this case as modified by TRAN) while at the same time achieving fluidity.  Thus, one would want a constant temperature on the substrate to provide uniform fluidity of the material (plastic substrate that is to be fusion bonded, in this case) to prevent from premature curing as taught by ASAHI et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ semiconductor chip held by bonding head including heater 14 located on the upper part of OKITA with the semiconductor chip 1 held by bonding tool 6 on the lower side as taught by HATADA as a well-known alternative location of the semiconductor chip with bonding head including heater used to bond the chip to substrate (carrier for example).
Also, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method of bonding substrates via solder bumps of OKITA with the method of bonding substrates via direct bonding and/or fusion bonding without solder as taught by TRAN et al. as an alternative bonding method used to bond substrates (wafers and/or chips) together.
Further, therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method wherein during pre-bonding state via fusion bonding of substrates of OKITA as modified by TRAN et al. with the pre-bond state having the constant temperature of the substrate as taught by ASAHI et al. to provide uniform fluidity of the material (plastic substrate) that is to be melted (fusion bonded) of the OKITA as modified by TRAN et al. to prevent premature curing as taught by ASAHI et al.
With respect to claim 36, OKITA as modified by TRAN et al. and ASAHI et al. disclose the method as discussed above with respect to claim 35.
Although OKITA as modified by TRAN et al. and ASAHI et al. disclose since the amount of the descending movement of the bonding head 12 is appropriately calculated, the bonding head 12 can be descend to the appropriate position (at which the bumps 3 and 5 are not too close to each other and not too far from each other) even when the bumps 5 are in a molten state (p.3-4, paragraph 0045; OKITA) and further descends based on the average of the GAP distances such that the bumps 3 and 5 come in contact with each other in step S4 (p.4, paragraph 0049), it is silent as to the method wherein the distance is between 1mm and 0mm.
One of ordinary skilled in the art would have readily appreciated to recognize that one would provide one’s desired optimum gap distance between the substrates during pre-bonding state (not too close and not too far) through routine experimentation to perform excellent stable bonding process as taught by OKITA (p.3, paragraph 0045).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the gap distance between substrates of OKITA as modified by TRAN et al. and ASAHI et al. to be between 1mm to 0mm as claimed as one’s desired optimum gap distance between substrates to perform excellent stable bonding process as taught by OKITA.
With respect to claim 37, OKITA as modified by TRAN et al. and ASAHI et al. disclose the method as discussed above with respect to claim 35.
However, it is silent as to the method wherein the time period is greater than 5 seconds.
One of ordinary skilled in the art would have readily appreciated to recognize that the time period to heat the substrate at a constant temperature depends on how long it would take the temperature to set at constant temperature.  One would provide one’s desired optimum time to set the temperature of first substrate of OKITA as modified by TRAN et al. and ASAHI eta l. through routine experimentation.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the time period of OKITA as modified by TRAN et al. and ASAHI et al. to be greater than 5 seconds as claimed as one’s desired optimum time period to set the temperature of first substrate at constant temperature.
With respect to claim 38, OKITA as modified by TRAN et al. and ASAHI et al. disclose the method as discussed above with respect to claim 35.
OKITA as modified by TRAN et al. and ASAHI et al. disclose the method further comprising, before the bringing of the upper and lower substrate closer together,: determining one or more of the time period, the distance and the constant temperature (…the controller determines the amount of displacement (descending movement) of the bonding head based on the image captured by the camera and causes the bonding head to descend; p.2, paragraph 0014).
With respect to claim 39, OKITA as modified by TRAN et al. and ASAHI et al. disclose the method as discussed above with respect to claim 35.
OKITA as modified by TRAN et al. and ASAHI et al. disclose the method further comprising, before the bringing of the upper and lower substrates closer together, empirically determining one or more of the time period, the distance and the constant temperature (…a measurement is performed to determine the amount of displacement (descending movement) of the bonding head 12 relative to the bonding object …the cameral captures an image of the gap between the semiconductor chip 4 and the substrate 2 under the condition that the movement of the bonding head is temporarily stopped …the controller acquires data on the image captured by the camera 20 and uses an image analysis technique to calculate the distance of the gap between bonding objects (p.3, paragraphs 0040-0042).
With respect to claim 40, OKITA as modified by TRAN et al. and ASAHI et al. disclose the method as discussed above with respect to claim 35.
Although it is silent as to the method wherein the determining of the one or more of the time period, the distance and the constant temperature is based on one or more of a temperature of the lower substrate, material of a substrate holder, materials of heat-conducting bodies, materials of the upper and lower substrates, and an approach speed of the upper and lower substrates, one of ordinary skilled in the art would have readily appreciated to recognize that the time period and/or distance are depends on the temperature of the second substrate.  In other words, one of ordinary skilled in the art would understood that the higher the temperature of the second substrate that is brought closer to the first substrate, the larger the gap between the first and second substrate and/or the faster the time period to  heat the first substrate at one’s desired constant temperature.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to argument on p. 2-3 of remark that OKITA disclose of the device that the temperature of upper substrate (semiconductor 4) is kept constant via heating the upper substrate whereas the claimed invention claims that the temperature of the upper substrate is kept constant via heating the lower substrate and as a result of the bringing together of the upper and lower electrodes, the heated lower substrate increases a temperature of the upper substrate as the upper substrate approaches the heated lower substrate, the examiner asserts here that the reference HATADA discloses in fig. 4 shows that the jig with heater is located in the lower part of the device to heat the semiconductor located in the lower part.  Also, fig. 7 shows that the jig with heater is located in the upper part to heat the semiconductor located in the upper part. 
Note here that one of ordinary skilled in the art would have readily appreciated to recognize that one would understood to alternate the location of the semiconductor with heater in upper or lower part as one desires.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ semiconductor chip 4 held by bonding head including heater 14 located on the upper part of OKITA with the semiconductor chip 1 held by bonding tool 6 having heater on the lower side as taught by HATADA as a well-known alternative location of the semiconductor chip with bonding head including heater used to bond the chip to substrate (carrier for example).
Thus, when the semiconductor chip 4 held by bonding head including the heater 14 is located in the lower part of the device (while the substrate 2 is located in the upper part of the device) of OKITA as modified by HATADA, the distance between upper (substrate 2) and lower substrates (semiconductor chip 4 in this case, as modified by HATADA) is kept constant to maintain a constant temperature of the upper substrate (substrate 2 in this case, as modified by HATADA) for a preset time period as claimed and/or argued.  In other words, the temperature of the upper substrate (substrate 2 in this case, as modified by HATADA) is kept constant by the heating of the lower substrate (semiconductor chip 4 being located in the lower part of the device with heater in the lower part, as modified by HATADA), as claimed, and/or argued.
Also, it is argued on p.3 of remark that the semiconductor chip 4 of OKITA is not being equivalent to a substrate like the claimed lower substrate thus, thermal expansion between the semiconductor chip 4 and the substrate 2 is not same whereas the claimed invention is aimed to ensure that the upper and lower substrate have the same properties at the time the bond is formed therebewteen to have the same thermal expansion (the maintaining the temperature of the upper substrate to be constant allows for the upper substrate to be adapted to be same properties as the lower substrate), the examiner asserts here that such limitation of same properties and/or the same thermal expansion of two substrates are not in the scope of claim.
Also, one of ordinary skilled in the art would have readily appreciated to recognize that one would want to control the temperature of the substrate to be uniform in order to prevent premature curing of the adhesive or solder bump while at the same time achieving fluidity.  Thus, one would want a constant temperature on the substrate that has adhesive/solder bump thereon to provide uniform fluidity of the adhesive/solder bump to prevent from curing.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method wherein during pre-bonding state (wherein at a constant distance, at least for a time period) of OKITA with the pre-bond state having the constant temperature of the substrate as taught by ASAHI et al. to provide uniform fluidity of the solder bumps of the OKITA to prevent premature curing as taught by ASAHI et al.
Also, in response to argument on p. 3-4 of the remark that the references HATADA and/or TRAN does not teach or suggest the bringing of the upper and lower substrates towards each other until a distance is reached and keeping the distance constant to maintain a constant temperature of the upper substrate of at least the time period, the examiner asserts here that the reference HATADA is used to make up for the deficiency of having the lower substrate being heated.  In other words, HATADA reference is used as secondary reference and not primary reference (see above with respect to maintaining the constant temperature of the upper substrate of OKITA as modified by HATADA).  Also, the reference TRAN is used to make up for the deficiency of fusion bonding.  In other words, TRAN reference is used as secondary reference (see above with respect to alternative bonding method used to bond substrates (wafers and/or chips) together (instead of solder bonding) of OKITA ad modified by TRAN).
In other words, TRAN et al. clearly disclose that a bond structure is provided comprising package component 200 is bonded to package component 100 through metal-to-metal bonding, for example, which is also referred to as direct bonding/ fusion bonding.  In alternative embodiments, other bonding mechanisms such as solder bonding can be used.  
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the method of bonding substrates via solder bumps of OKITA with the method of bonding substrates via direct bonding and/or fusion bonding without solder as taught by TRAN et al. as an alternative bonding method used to bond substrates (wafers and/or chips) together.
Also, in regards to the argument of remark on p. 4 that the reference ASAHI uses solder balls instead of fusion bonding, the examiner asserts here that TRANS is used to reject on fusion bonding limitation and that ASAHI is used to rejection constant temperature during prebonding state. 
Also, it is argued on p. 4-5 that ASAHI teaches a semiconductor chip and a substrate are pressed against each other while heating and that in order to maintain the constant temperature of the substrate, the substrate must be pressed against the semiconductor chip while heating, the examiner asserts here that ASAHI is not used for primary reference but used as secondary reference to reject the deficiency of the constant temperature limitation. 
 Also, whether the substrates are pressed against each other while heating to maintain the constant temperature of the substrate or not, it teaches that the temperature of the adhesive rises to cause an increase in fluidity.  Thus, one would understood to control temperature of substrate to be uniform in order to prevent premature curing of the material that is to be fusion bonded while at the same time achieving fluidity.
Therefore, it would have been obvious to one of ordinary skilled in the art to employ the prebonding state via fusion bonding of substrates of OKITA as modified by TRAN with the prebond state having the constant temperature of the substrates as taught by ASAHI et al. to provide the uniform fluidity of the material (plastic substrate) that is to be melted (fusion bonded) of OKITA as modified by TRAN to prevent premature curing as taught by ASAHI et al.
Also, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
6/29/2021